                        IN THE UNITED STATES DISTRICT COURT


                      FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


JERRY L. BROWN,SR,

               Plaintiff,

       V.                                              CV 119-116


RICHMOND COUNTY'S MAJOR OF
CHARLES B. WEBSTER DETENTION
CENTER;DR. ROGERS; CAPTAIN
REEVES; ANDY SCOTT; and MAYOR
HARDEY, Mayor of Richmond County, in
their official capacities

               Defendants.



                                        ORDER



        After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

         SO ORDERED this             day of December,2019, at Augusta, Georgia.




                                          J. RANBKL HALK; CHIEF JUDGE
                                          UMJW STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
